8-K calypso8k061209.htm CALYPSO WIRELESS, INC. FORM 8-K DATE OF REPORT JUNE 12, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: June 12, 2009 COMMISSION FILE NO.: 1-08497 CALYPSO WIRELESS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 13-5671924 (STATE OR OTHER JURISDICTION IDENTIFICATION NO.) (IRS EMPLOYER OF INCORPORATION) 21 WATERWAY AVE., SUITE 300, THE WOODLANDS, TEXAS, 77380 (ADDRESS
